Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
All amendments to the claims as filled on 2/7/2020, Preliminary Amendments are entered and the action follows.  

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The recitation of terms such as “a captured digital image” in throughout the claims is not correct.  This make the claims unclear as if there are more digital images than the one which is captured or every time there is a new image taken for each step.  Similar to that the terms such as “an atmospheric precipitation”, “an atmospheric precipitation brightness” make the claims unclear too. 
Claim 2 recites the limitation "the pixels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toward the camera rain gauge, by Allamano et al (IDS document).
With respect to claim 1, Allamano discloses atmospheric precipitation rate computation system (1) comprising:
[an electronic digital image/video capture] apparatus (10) to capture [digital] images/videos of an environment where an atmospheric precipitation is taking place, (see Abstract pictures taken in rainy conditions, and section 1, Introduction page 1745, line 3, we propose to use commercial low cost camera or web cams); and
an electronic digital image processing apparatus (20) connected to the electronic digital image/video capture apparatus (10) to receive therefrom and process captured digital images/videos to compute atmospheric precipitation rates of atmospheric precipitations which are taking place in the environments depicted in the received digital images/videos, (see Abstract, the firs tline where we propose …the quantaitaive detection of rain intensity from images …taken in the rainy conditions);
the electronic digital image processing apparatus (20) is configured to compute an atmospheric precipitation rate of an atmospheric precipitation which is taking place in an environment depicted in a captured digital image based on an atmospheric precipitation brightness in a captured digital image and on a mathematical model that expresses the atmospheric precipitation brightness in a captured digital image as a function of an atmospheric precipitation rate of an atmospheric precipitation that is taking place in an environment depicted in a captured digital image, (see section 2.1, Drop detection, wherein equation (1) is the mathematical model that utilizes the brightness intensity as in second paragraph of section 2.1 on page 1746).
However, he fails to explicitly disclose an electronic digital image/video capture apparatus (10) to capture digital images/videos of an environment where an atmospheric precipitation is taking place, (emphasis added) as claimed.  
But it is well known “official notice” in the art to use a digital camera to capture the image/video of the rainy environment, this is evident from canon optura video camera (see section 4.2.3 of Vision and Rain, by Garg et al, an IDS documents) use in to capture the images of rain.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to use the canon optura digital camera (its known as evident by Vision and Rain, by Garg et al, an IDS documents) to capture the digital images of the rain as it is well known in the art, for suggestion.  And, doing so will yield a system that use the digital images to calculate the rate of rain, for motivation.  

With respect to claim 2, Allamano further discloses electronic digital image processing apparatus (20) is further configured to compute the atmospheric precipitation brightness in a captured digital image as a sum of the brightness of the pixels in the captured digital image corresponding to the atmospheric precipitation, (see section 2.1, page 1746, second paragraph wherein the brightness intensioty of pixels in each frame is obtained and use in the formula and section 2.5, equation (10) the total rain rate is calculated by summing “Σ”) as claimed.  

With respect to claim 3, Allamano further discloses wherein the electronic digital image processing apparatus (20) is further configured to compute an atmospheric precipitation brightness in a digital captured image by:
identifying and removing (110) atmospheric precipitation traces from the captured digital image, thus computing a digital image free of any atmospheric precipitation traces, (see the section 2.2 Blur effect, page 1748 equation (3)); 
subtracting (120) the digital image free of any atmospheric precipitation traces from the captured digital image, thus computing a digital image with atmospheric precipitation traces only, (see section 2.2 Blur effect, page 1748, “relation between blurred and real drop diameter and steak length can be obtained from simple geometrical reasoning” this is called in equation 3),
and summing (130) the brightness of the pixels corresponding to the atmospheric precipitation traces in the digital image with atmospheric precipitation traces only, (section 2.5, equation (10) the total rain rate is calculated by summing “Σ” for the final rate of rain), as claimed.   

With respect to claim 4, Allamano further discloses wherein the electronic digital image processing apparatus (20) is further configured to compute a digital image free of any atmospheric precipitation traces by filtering out from a digital captured image those areas that could cause disturbances in the identification of atmospheric precipitation traces, such as high brightness areas where the atmospheric precipitation traces are poorly identifiable, or areas where quickly moving objects are depicted, which can be confused with atmospheric precipitation traces, (see section 2.2 Blur effect page 1748, wherein starting line 7, ….. Blur affects…out-of-focus drops, ……We identify …..the blurred diameters and blurred rain streak lengths, respectively. Hence, when observing a volume of rain with a camera, one detects the ‘‘true’’ diameters and streak lengths of drops belonging to the focus plane. For out-of-focus drops, instead, only the corresponding blurred quantities may be directly inferred from the picture……in fact, the blur acts on the drop projection on the image as a moving-average filter, changing the brightness pattern ….to a smooth, trapezoidal-shaped pattern……The drop detection algorithm in turn acts as a further threshold filter on the blurred projection of the drop….), as claimed.  

With respect to claim 6, Allamano further discloses wherein the mathematical model expresses atmospheric precipitation brightness in a captured digital image as a function of:
atmospheric precipitation rate in the environment depicted in the captured digital image, (see equation (1) brightness of rain drops in each frame), average brightness of the captured digital image, (see section 2.1 drop detection page 1746, wherein third paragraph of section states “….the average width of the steak for the variation of pixel dimension…”), and image capture parameters (see figure 2 and 3) comprising:
shooting parameters of the electronic digital image/video capture apparatus (10), (see figure 2 the diagram showing the focal distance i.e. the “shooting parameters” of the camera) and  calibration parameters indicative of features of the electronic digital image/video capture apparatus (10) with which the digital image has been captured, and comprising at least a light response of the electronic digital image/video capture apparatus (10) to ambient light, (see figure 3, for attaining the images of the rain drops in order to correct the blur effect) as claimed.

With respect to claim 8, Allamano further discloses the mathematical model further expresses the brightness of the environment depicted in a digital captured image as a function of an average brightness of the captured digital image, (see equation (1) brightness of rain drops in each frame and section 2.1 drop detection page 1746, wherein third paragraph of section states “….the average width of the steak for the variation of pixel dimension…”), as claimed.  

With respect to claim 9, Allamano further discloses wherein the mathematical model further expresses the brightness of an environment depicted in a captured digital image as a function of shooting parameters automatically chosen by the electronic digital image/video capture apparatus (10), (see figure 3 and 4, and equations (2) and (3), with explanation in section 2.2 Blur effect page 1748, wherein starting line 7, ….. Blur affects…out-of-focus drops, ……We identify …..the blurred diameters and blurred rain streak lengths, respectively. Hence, when observing a volume of rain with a camera, one detects the ‘‘true’’ diameters and streak lengths of drops belonging to the focus plane. For out-of-focus drops, instead, only the corresponding blurred quantities may be directly inferred from the picture……in fact, the blur acts on the drop projection on the image as a moving-average filter, changing the brightness pattern ….to a smooth, trapezoidal-shaped pattern……The drop detection algorithm in turn acts as a further threshold filter on the blurred projection of the drop….), as claimed.  

With respect to claim 10, Allamano further discloses wherein the electronic digital image processing apparatus (20) is further configured to improve computation of the atmospheric precipitation brightness in a captured digital image by mitigating a digital noise contribution and possible effects due to the electronic digital image/video capture apparatus (10) being slightly out of focus, (see section 2.2 blur effect, this section talks about removing the blur from the rain drop “mitigating a digital noise” using the equations (2) and (3), as claimed.

With respect to claim 11, Allamano further discloses wherein the electronic digital image processing apparatus (20) is further configured to further mitigate the digital noise contribution by applying to the captured digital image a filter designed to filter out from the computation of the atmospheric precipitation brightness those pixels in the captured digital image corresponding to the atmospheric precipitation and having a brightness lower than a threshold brightness, (see section 2.2 Blur effect, page 1748, wherein starting line 7, ….. Blur affects…out-of-focus drops, ……We identify …..the blurred diameters and blurred rain streak lengths, respectively. Hence, when observing a volume of rain with a camera, one detects the ‘‘true’’ diameters and streak lengths of drops belonging to the focus plane. For out-of-focus drops, instead, only the corresponding blurred quantities may be directly inferred from the picture……in fact, the blur acts on the drop projection on the image as a moving-average filter, changing the brightness pattern ….to a smooth, trapezoidal-shaped pattern……The drop detection algorithm in turn acts as a further threshold filter on the blurred projection of the drop….), as claimed.  

Claim 13 is rejected for the same reasons as set forth in the rejection of claim 1, because claim 13 is claiming subject matter of similar scope as claimed in claim 1.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toward the camera rain gauge, by Allamano et al (IDS document). In view of Cerqueira et al (US 9,436,997).  
With respect to claim 12, Allamano discloses all the limitations as claimed and as rejected in claim 1 above.  However, he fails to explicitly disclose an electronic display device (30) connected to the electronic digital image processing apparatus (20) to receive therefrom and display the computed atmospheric precipitation rates, as claimed.
Cerqueira in the same field of art teaches an electronic display device (30) connected to the electronic digital image processing apparatus (20) to receive therefrom and display the computed atmospheric precipitation rates, (see figure 1, numerical 162 Display Device, for displaying any information as needed) as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of estimating rain fall.  The teaching of Cerqueira to use a display device in order to display the outcome of the process can be incorporated in to the Allamano, the modification of Allamano will yield a system that display the outcome and makes the system use friendly for motivation.  

Allowable Subject Matter
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663